TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00235-CR







James William Robinson, Appellant



v.



The State of Texas, Appellee







FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY


NO. 95-0997-1, HONORABLE KEVIN HENDERSON, JUDGE PRESIDING







PER CURIAM


	A jury found appellant guilty of assault and assessed punishment at incarceration
for 365 days and a $2000 fine.  Imposition of sentence was suspended and appellant was placed
on community supervision.

	Sentence was suspended in open court on March 1, 1996.  Appellant's motion for
new trial and notice of appeal were filed on April 4.  In response to our notice, counsel for
appellant concedes that the motion for new trial was not timely filed.  Tex. R. App. P. 31(a)(1). 
She urges that notice of appeal was timely, however, because it was filed within thirty days after
the judgment of conviction was signed.  But in an appeal from a judgment of conviction, the time
for perfecting appeal begins to run on the day sentence is imposed or suspended in open court,
and not on the day the judgment is signed.  Rodarte v. State, 860 S.W.2d 108, 109 (Tex. Crim.
App. 1993); Tex. R. App. P. 40(b)(1).  Appellant's notice of appeal was filed three days late.

	Without a timely filed notice of appeal, this Court is without jurisdiction.  Rodarte,
860 S.W.2d at 110; Shute v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988).  The appeal is
dismissed. (1)


Before Chief Justice Carroll, Justices Aboussie and Kidd

Dismissed for Want of Jurisdiction

Filed:   June 5, 1996

Do Not Publish

1.        Appellant's motion to extend time for filing statement of facts is dismissed.